 

Exhibit 10.12

 

ASSIGNMENT OF COLLATERAL AGREEMENTS

AND OTHER LOAN DOCUMENTS

(Park & Kingston Apartments)

 

Pursuant to that certain Multifamily Loan and Security Agreement dated as of the
date hereof, executed by and between BR PARK & KINGSTON CHARLOTTE, LLC, a
Delaware limited liability company (“Borrower”) and CBRE MULTIFAMILY CAPITAL,
INC., a Delaware corporation (“Lender”) (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
Lender has agreed to make a loan to Borrower in the original principal amount of
Fifteen Million Two Hundred Fifty Thousand and 00/100 Dollars ($15,250,000.00)
(the “Mortgage Loan”), as evidenced by that certain Multifamily Note dated as of
the date hereof, executed by Borrower and made payable to Lender in the amount
of the Mortgage Loan.

 

Lender hereby assigns to Fannie Mae, a corporation duly organized under the
Federal National Mortgage Association Charter Act, as amended, 12 U.S.C.
Section 1716 et seq. and duly organized and existing under the laws of the
United States (“Fannie Mae”) all right, title and interest of Lender in the Loan
Documents, including but not limited to the Loan Documents listed on Exhibit A
hereto, executed in connection with the Mortgage Loan.

 

This Assignment is given in connection with, and in consideration of, Fannie
Mae’s purchase of the Mortgage Loan made by Lender to Borrower, and for other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged.

 

Capitalized terms used and not specifically defined herein shall have the
meanings given to such terms in the Loan Agreement.

 

[Remainder of Page Intentionally Blank]

 

Assignment of Collateral Agreements and Other Loan Documents Form 6402 Page 1  
    Fannie Mae 01-11 © 2011 Fannie Mae

 

(Park & Kingston Apartments)

 

 

 

  

IN WITNESS WHEREOF, Lender has signed and delivered this Assignment under seal
(where applicable) or has caused this Assignment to be signed and delivered
under seal (where applicable) by its duly authorized representative as of the
16th day of March, 2015. Where applicable law so provides, Lender intends that
this Assignment shall be deemed to be signed and delivered as a sealed
instrument.

 

  LENDER:         CBRE MULTIFAMILY CAPITAL, INC.,   a Delaware corporation      
  By: /s/ Marion S. Green (SEAL)   Name: Marion S. Green   Title: Vice President

 

Assignment of Collateral Agreements and Other Loan Documents Form 6402 Page 2  
    Fannie Mae 01-11 © 2011 Fannie Mae

 

(Park & Kingston Apartments)

 

 

 

  

EXHIBIT A

TO

ASSIGNMENT OF COLLATERAL AGREEMENTS

AND OTHER LOAN DOCUMENTS

 

1.             Multifamily Loan and Security Agreement dated as of the 16th day
of March, 2015, by and between Borrower and Lender.

 

2.             Assignment of Management Agreement dated as of the 16th day of
March, 2015, by and among Borrower, Lender and BELL PARTNERS INC.

 

3.             Environmental Indemnity Agreement dated as of the 16th day of
March, 2015, from Borrower to Lender.

 

4.             Any other documents executed in connection with the Mortgage
Loan.

 

Assignment of Collateral Agreements and Other Loan Documents Form 6402 Page 3  
    Fannie Mae 01-11 © 2011 Fannie Mae

 

(Park & Kingston Apartments)

 

 

 

 

SCHEDULE A

 

Debtor: BR PARK & KINGSTON CHARLOTTE, LLC   C/O BLUEROCK REAL ESTATE, LLC   712
FIFTH AVENUE, 9TH FLOOR   NEW YORK, NEW YORK 10019     ASSIGNOR   SECURED PARTY:
CBRE MULTIFAMILY CAPITAL, INC.   2800 POST OAK BOULEVARD, SUITE 2100   HOUSTON,
TEXAS 77056     ASSIGNEE   SECURED PARTY: FANNIE MAE

 

This financing statement covers the following types (or items) of property (the
“Collateral Property”):

 

1.Improvements.

 

The buildings, structures, improvements, and alterations now constructed or at
any time in the future constructed or placed upon the land described in
Exhibit A attached hereto (the “Property”), including any future replacements,
facilities, and additions and other construction on the Property (the
“Improvements”);

 

2.Goods.

 

All goods which are used now or in the future in connection with the ownership,
management, or operation of the Property or the Improvements or are located on
the Property or in the Improvements, including inventory; furniture;
furnishings; machinery, equipment, engines, boilers, incinerators, and installed
building materials; systems and equipment for the purpose of supplying or
distributing heating, cooling, electricity, gas, water, air, or light; antennas,
cable, wiring, and conduits used in connection with radio, television, security,
fire prevention, or fire detection, or otherwise used to carry electronic
signals; telephone systems and equipment; elevators and related machinery and
equipment; fire detection, prevention and extinguishing systems and apparatus;
security and access control systems and apparatus; plumbing systems; water
heaters, ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage
disposers, washers, dryers, and other appliances; light fixtures, awnings, storm
windows, and storm doors; pictures, screens, blinds, shades, curtains, and
curtain rods; mirrors, cabinets, paneling, rugs, and floor and wall coverings;
fences, trees, and plants; swimming pools; exercise equipment; supplies; tools;
books and records (whether in written or electronic form); websites, URLs,
blogs, and social network pages; computer equipment (hardware and software); and
other tangible personal property which is used now or in the future in
connection with the ownership, management, or operation of the Property or the
Improvements or are located on the Property or in the Improvements (the
“Goods”);

 

Schedule A to UCC Financing Statement Form 6421 Page 1       Fannie Mae 01-11 ©
2011 Fannie Mae

 

(Park & Kingston Apartments)

 

 

 

  

3.Fixtures.

 

All Goods that are so attached or affixed to the Property or the Improvements as
to constitute a fixture (the “Fixtures”) under the laws of the jurisdiction in
which the Property is located (the “Property Jurisdiction”);

 

4.Personalty.

 

All Goods, accounts, choses of action, chattel paper, documents, general
intangibles (including Software), payment intangibles, instruments, investment
property, letter of credit rights, supporting obligations, computer information,
source codes, object codes, records and data, all telephone numbers or listings,
claims (including claims for indemnity or breach of warranty), deposit accounts
and other property or assets of any kind or nature related to the Property or
the Improvements now or in the future, including operating agreements, surveys,
plans and specifications and contracts for architectural, engineering and
construction services relating to the Property or the Improvements, and all
other intangible property and rights relating to the operation of, or used in
connection with, the Property or the Improvements, including all governmental
permits relating to any activities on the Property (the “Personalty”);

 

5.Other Rights.

 

All current and future rights, including air rights, development rights, zoning
rights and other similar rights or interests, easements, tenements,
rights-of-way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to or benefiting the Property or
the Improvements, or both, and all rights-of-way, streets, alleys and roads
which may have been or may in the future be vacated (the “Other Rights”);

 

6.Insurance Proceeds.

 

All insurance policies relating to the Property or the Collateral Property (and
any unearned premiums) and all proceeds paid or to be paid by any insurer of the
Property, the Improvements, the Fixtures, the Personalty, or any other part of
the Collateral Property, whether or not Debtor obtained the insurance pursuant
to Secured Party’s requirements (the “Insurance Proceeds”);

 

7.Awards.

 

All awards, payments, and other compensation made or to be made by any
municipal, state or federal authority with respect to the Property, the
Improvements, the Fixtures, the Personalty, or any other part of the Property or
the Collateral Property, including any awards or settlements resulting from
(a) any action or proceeding, however characterized or named, relating to any
condemnation or other taking, or conveyance in lieu thereof, of all or any part
of the Property or the Collateral Property, whether direct or indirect (a
“Condemnation Action”), (b) any damage to the Property or the Collateral
Property caused by governmental action that does not result in a Condemnation
Action, or (c) the total or partial taking of the Property, the Improvements,
the Fixtures, the Personalty, or any other part of the Property or the
Collateral Property under the power of eminent domain or otherwise and including
any conveyance in lieu thereof (the “Awards”);

 

Schedule A to UCC Financing Statement Form 6421 Page 2       Fannie Mae 01-11 ©
2011 Fannie Mae

 

(Park & Kingston Apartments)

 

 

 

  

8.Contracts.

 

All contracts, options, and other agreements for the sale of the Property, the
Improvements, the Fixtures, the Personalty, or any other part of the Property or
the Collateral Property entered into by Debtor now or in the future, including
cash or securities deposited to secure performance by parties of their
obligations (the “Contracts”);

 

9.Rents.

 

All rents (whether from residential or non-residential space), revenues and
other income of the Property or the Improvements, including subsidy payments
received from any sources, including payments under any “Housing Assistance
Payments Contract” or other rental subsidy agreement (if any), parking fees,
laundry and vending machine income, and fees and charges for food, health care
and other services provided at the Property or the Collateral Property, whether
now due, past due, or to become due, and tenant security deposits (the “Rents”);

 

10.Leases.

 

All present and future leases, subleases, licenses, concessions or grants or
other possessory interests now or hereafter in force, whether oral or written,
covering or affecting the Property or the Collateral Property, or any portion of
the Property or the Collateral Property (including proprietary leases or
occupancy agreements if Debtor is a cooperative housing corporation), and all
modifications, extensions, or renewals thereof (the “Leases”) and all Lease
guaranties, letters of credit and any other supporting obligation for any of the
Leases given in connection with any of the Leases;

 

11.Other.

 

All earnings, royalties, accounts receivable, issues, and profits from the
Property, the Improvements, the Fixtures, the Personalty, or any other part of
the Property or the Collateral Property, and all undisbursed proceeds of the
loan secured by the Mortgage, Deed of Trust, or Deed to Secure Debt upon the
Property and Improvements (the “Security Instrument”) and, if Debtor is a
cooperative housing corporation, maintenance charges or assessments payable by
shareholders or residents;

 

Schedule A to UCC Financing Statement Form 6421 Page 3       Fannie Mae 01-11 ©
2011 Fannie Mae

 

(Park & Kingston Apartments)

 

 

 

  

12.Imposition Deposits.

 

Deposits held by the Secured Party (the “Imposition Deposits”) to pay when due
(a) any water and sewer charges which, if not paid, may result in a lien on all
or any part of the Property or the Collateral Property, (b) the premiums for
fire and other casualty insurance, liability insurance, rent loss insurance, and
such other insurance as Secured Party may require, (c) taxes, assessments, vault
rentals, and other charges, if any, general, special, or otherwise, including
assessments for schools, public betterments and general or local improvements,
which are levied, assessed or imposed by any public authority or quasi-public
authority, and which, if not paid, will become a lien on the Property, the
Collateral Property or the Improvements or any taxes upon any of the documents
evidencing or security the loan secured by the Security Instrument, and
(d) amounts for other charges and expenses which Secured Party at any time
reasonably deems necessary to protect the Property or the Collateral Property,
to prevent the imposition of liens on the Property or the Collateral Property,
or otherwise to protect Secured Party’s interests, all as reasonably determined
from time to time by Secured Party (the “Impositions”);

 

13.Refunds or Rebates.

 

All refunds or rebates of Impositions by any municipal, state or federal
authority or insurance company (other than refunds applicable to periods before
the real property tax year in which the Security Instrument is dated);

 

14.Tenant Security Deposits.

 

All tenant security deposits;

 

15.Names.

 

All names under or by which the Property or any of the above Collateral Property
may be operated or known, and all trademarks, trade names, and goodwill relating
to the Property or any of the Collateral Property;

 

16.Collateral Accounts and Collateral Account Funds.

 

Any and all funds on deposit in any account designated as a “Collateral Account”
by Secured Party pursuant to any separate agreement between Debtor and Secured
Party which provides for the establishment of any fund, reserve or account;

 

17.Other Proceeds.

 

Any and all products, and all cash and non-cash proceeds from the conversion,
voluntary or involuntary, of any of the above into cash or liquidated claims,
and the right to collect such proceeds (the “Other Proceeds”); and

 

18.Mineral Rights.

 

All of Borrower’s right, title and interest in the oil, gas, minerals, mineral
interests, royalties, overriding royalties, production payments, net profit
interests and other interests and estates in, under and on the Mortgaged
Property and other oil, gas and mineral interests with which any of the
foregoing interests or estates are pooled or unitized.

 

All terms used and not specifically defined herein, but which are otherwise
defined by the Uniform Commercial Code in force in the Property Jurisdiction
(the “UCC”), shall have the meanings assigned to them by the UCC.

 





Schedule A to UCC Financing Statement Form 6421 Page 4       Fannie Mae 01-11 ©
2011 Fannie Mae

 

(Park & Kingston Apartments)

 

 

 

 

  [Remainder of Page Intentionally Blank]

 

Schedule A to UCC Financing Statement Form 6421 Page 5       Fannie Mae 01-11 ©
2011 Fannie Mae

 

(Park & Kingston Apartments)

 



 

 

 

EXHIBIT A

TO

UCC SCHEDULE A

DESCRIPTION OF THE PROPERTY

 



Schedule A to UCC Financing Statement Form 6421 Page 6       Fannie Mae 01-11 ©
2011 Fannie Mae



 

(Park & Kingston Apartments)

 

 

 

  

SIGNATURE PAGE TO IRS FORM W-9 (Rev. August 2013)

 

  BR PARK & KINGSTON CHARLOTTE, LLC,   a Delaware limited liability company    
      By: 23Hundred, LLC,     a Delaware limited liability company,     its Sole
Member             By: /s/ Jordan Ruddy (SEAL)     Name: Jordan Ruddy     Title:
Authorized Signatory           Employer Identification No.:  47-2752860

 

Schedule A to UCC Financing Statement Form 6421 Page 7       Fannie Mae 01-11 ©
2011 Fannie Mae

 

(Park & Kingston Apartments)

 

 

 